IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-30275
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

EDWIN D. DELROSARIO,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. 97-CR-20008-ALL
                       --------------------
                         January 24, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Edwin D. Delrosario appeals his sentence following the

revocation of his term of supervised release.   He requests that

court-appointed counsel be relieved of his duties and that new

appellate counsel be appointed.   Under the Criminal Justice Act

(CJA), a criminal defendant is entitled to representation at

every stage of the proceedings from his initial appearance before

the United States magistrate or the court through appeal.   18

U.S.C. § 3006A(c).   The court may, in its discretion and the

interest of justice, substitute one appointed counsel for another

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-30275
                                -2-

at any stage of the proceedings on appeal.    Fifth Circuit Plan

under the CJA, § 2.   Court-appointed counsel shall not be

relieved except in the event of incompatibility between attorney

and client or other most pressing circumstances.     Id. at § 3; see

United States v. Trevino, 992 F.2d 64, 65 (5th Cir. 1993)(single-

judge order).

     Delrosario’s motion to relieve court-appointed counsel and

to appoint new counsel is DENIED.   Delrosario has not shown

incompatibility or other pressing circumstances which would

support his motion to relieve his counsel and appoint new

counsel.   Delrosario dissatisfaction with his attorney’s

assessment of the merits of his appeal, without more, is

insufficient to warrant the substitution of counsel.

Delrosario’s motion for extension of time to file a reply brief

is also DENIED.

     With regard to Delrosario’s challenge to the revocation of

his supervised release, we hold that the district court did not

abuse its discretion in revoking Delrosario’s supervised release

on the basis of his refusal to make restitution.     United States

v. McCormick, 54 F.3d 214, 219 (5th Cir. 1995).    We also hold

that the imposition of the statutory maximum penalty of 24

months’ imprisonment was not plainly unreasonable.     See United

States v. Giddings, 37 F.3d 1091, 1093 (5th Cir. 1994).      The

judgment of the district court is AFFIRMED.